                                                                                                                     1   Ann-Martha Andrews
                                                                                                                         Nevada Bar No. 007585
                                                                                                                     2   Kristina N. Holmstrom
                                                                                                                         Nevada Bar No. 010086
                                                                                                                     3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                                         3800 Howard Hughes Parkway
                                                                                                                     4   Suite 1500
                                                                                                                         Las Vegas, NV 89169
                                                                                                                     5   Telephone: 602.778.3700
                                                                                                                         Fax: 602.778.3750
                                                                                                                     6   ann.andrews@ogletree.com
                                                                                                                         kristina.holmstrom@ogletree.com
                                                                                                                     7
                                                                                                                       Attorneys for Plaintiff Standard Insurance
                                                                                                                     8 Company

                                                                                                                     9                            UNITED STATES DISTRICT COURT
                                                                                                                    10                             FOR THE DISTRICT OF NEVADA
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                    11   STANDARD INSURANCE COMPANY,                      Case No.: 2:19-CV-01704-JCM-NJK
                                                                                                                    12                           Plaintiff,
                                                                                                                                                                          STIPULATION TO EXTEND DATE
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                    13          vs.                                       TO ANSWER COMPLAINT
                                                                                                                    14
                                                                                          Telephone: 702.369.6800




                                                                                                                         JEAN E. BATES and RACHAEL
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                         MENGES ,
                                                                                                                    15
                                                                                                                                                 Defendants.
                                                                                                                    16

                                                                                                                    17

                                                                                                                    18          Defendant Rachael Menges and plaintiff Standard Insurance Company hereby

                                                                                                                    19   stipulate that the defendant may have through and including December 20, 2019 to
                                                                                                                    20
                                                                                                                         answer plaintiff’s Complaint.
                                                                                                                    21
                                                                                                                                Good cause exists for this extension as the defendant Rachael Menges needs to
                                                                                                                    22

                                                                                                                    23   obtain local counsel.

                                                                                                                    24          The parties certify that this stipulation was done in good faith and not for the
                                                                                                                    25
                                                                                                                         purposes of delay.
                                                                                                                    26

                                                                                                                    27

                                                                                                                    28
                                                                                           1
                                                                                                    DATED this 27th day of November 2019.
                                                                                           2

                                                                                           3
                                                                                                                                  OGLETREE, DEAKINS, NASH, SMOAK
                                                                                           4   /s/ Rachael Menges                 & STEWART, P.C.
                                                                                               Pro Per
                                                                                           5
                                                                                                                                  By: /s/ Ann-Martha Andrews
                                                                                           6                                          Ann-Martha Andrews
                                                                                                                                      Nevada Bar No. 007585
                                                                                           7
                                                                                                                                      Kristina N. Holmstrom
                                                                                           8                                          Nevada Bar No. 010086
                                                                                                                                      3800 Howard Hughes Parkway
                                                                                           9                                          Suite 1500
                                                                                          10                                          Las Vegas, NV 89169
                                                                                                                                      Telephone: 602.778.3700
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                                          Fax: 602.778.3750
                                                                                                                                      ann.andrews@ogletree.com
                                                                                          12
                                                                                                                                     kristina.holmstrom@ogletree.com
                                                                                          13
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                       Attorneys for Plaintiff Standard
                                                                                          14
                                                         Telephone: 702.369.6800




                                                                                                                                       Insurance Company
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          15

                                                                                          16   IT IS SO ORDERED.
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                          17

                                                                                          18                          DATED: December 2, 2019

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                   2
